         Case 19-70500-SCS                          Doc 39          Filed 01/24/20 Entered 01/24/20 10:50:22                  Desc Main
                                                                   Document      Page 1 of 18
                                                             UNITED STATES BANKRUPTCY COURT
                                                               EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

Name of Debtor(s):                   Joseph Edward Wilson, Jr.                                       Case No: 19-70500-SCS

This plan, dated         January 23, 2020            , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                November 5, 2019 (filed on 11/6/2019)   .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    Thursday, March 19, 2020 at 10:30AM
                                 Place of Modified Plan Confirmation Hearing:
                                    US Bankruptcy Court, 600 Granby St., 4th Floor, Courtroom 1, Norfolk, VA 23510

                       The Plan provisions modified by this filing are:
                         2: Funding of Plan
                       5A: Unsecured Claims
                       6A: Increase in Mortgage Arrears
                       12:Nonstandard Provisions

                       Creditors affected by this modification are:
                           All Creditors
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                      Included            Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                                Included            Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                      Included            Not included


                                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
         Case 19-70500-SCS                          Doc 39          Filed 01/24/20 Entered 01/24/20 10:50:22                   Desc Main
                                                                   Document      Page 2 of 18
2.         Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $87.00 per month for 8 months, then $30.00 per
           month for 5 months, then $497.00 per month for 22 months, then $1,186.00 per month for 25 months.
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 41,430.00 .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 5,033.00 , balance due of the total fee of $ 5,223.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.            Replacement Value
HH Gregg/Synchrony Bank Appliances with HH       2016                                               3,500.00                  2,000.00
                        Gregg: Washer and Dryer,
                        A/C Unit (purchased 2+
                        years ago)
One Main                2004 Ford Mustang 150000 07/2016                                            11,007.00                 1,925.00
                        miles
           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
                                                                    Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
         Case 19-70500-SCS                          Doc 39          Filed 01/24/20 Entered 01/24/20 10:50:22                Desc Main
                                                                   Document      Page 3 of 18
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment      To Be Paid By
HH Gregg/Synchrony Bank                      Appliances with HH Gregg:          20.00 for months 1-8              Trustee
                                             Washer and Dryer, A/C Unit         10.00 for months 9-13
                                             (purchased 2+ years ago)           20.00 for remaining months needed
One Main                                     2004 Ford Mustang 150000           40.00 for months 1-8              Trustee
                                             miles                              20.00 for months 9-13
                                                                                40.00 for remaining months needed
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
HH Gregg/Synchrony Bank Appliances with HH Gregg:                              2,000.00                   6.5%            Prorata
                        Washer and Dryer, A/C Unit                                                                        37 months
                        (purchased 2+ years ago)

One Main                                 2004 Ford Mustang 150000              1,925.00                   6.5%            Prorata
                                         miles                                                                            37 months

           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 2 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.    Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
                                                                               Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
         Case 19-70500-SCS                          Doc 39          Filed 01/24/20 Entered 01/24/20 10:50:22                         Desc Main
                                                                   Document      Page 4 of 18
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular           Estimated     Arrearage     Estimated Cure       Monthly
                                                                          Contract          Arrearage     Interest Rate Period               Arrearage
                                                                          Payment                                                            Payment
Carrington Mortgage                      6422 Devonshire Rd 1,678.68                        25,869.32     0%              37months                   Prorata
                                         Norfolk, VA 23513
                                         Norfolk City County
                                         Residence
                                         Legal Description: 2
                                         Sewells Gardens B
                                         Parcel/Tax ID No:
                                         1449138723
Port Alliance Fed Credit                 2014 Mercedes Benz 789.00                          0.00          0%              0months
Union                                    ESD 60000 miles
           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                             Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-



7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                    Arrearage                Monthly Payment for Estimated Cure Period
                                                                                                          Arrears
-NONE-
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                                                                                       Page 4

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 19-70500-SCS                          Doc 39          Filed 01/24/20 Entered 01/24/20 10:50:22              Desc Main
                                                                    Document      Page 5 of 18
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis        Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral         Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions
                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
            provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
            in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.

Step Down in Month 9 ($57) is due to repayment period on mortgage arrears to resolve Motion for Relief that resulted from
medical time away from work.

Step Up in Month 21 ($467) is due to re-adjustment of budget by adding mortgage arrears into the plan instead of to be paid as
a direct payment.

Step Up in Month 36 is due to Mercedes payment ($789) ending and addition of full emergency expense back into budget
($100).

Amended Plan November 2019: Mr. Wilson had to step away from work over the summer of 2019 due to an unexpected
medical diagnosis. This resulted in mortgage arrears. He returned to work at the end of September 2019 and had a slight
increase in his pay. For the first few months after returning to work, all extra funds will go towards repayment of the mortgage

                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
         Case 19-70500-SCS                         Doc 39          Filed 01/24/20 Entered 01/24/20 10:50:22                     Desc Main
                                                                  Document      Page 6 of 18
arrears (according to the terms of the motion for relief order). After that repayment period ends (last payment on November 1,
2020), Mr. Wilson will pledge those extra funds towards the bankruptcy, resulting in a step up in trustee payments.

Amended Plan January 2020
Took the mortgage arrearages and added them to be paid through the plan instead of as a direct expense in Schedule J, also
added in $30 emergency fund in budget. This put the budget back to a positive number. Adjusted step ups accordingly.



Dated:      January 23, 2020

/s/ Joseph Edward Wilson, Jr.                                                                     /s/ Carolyn Bedi
Joseph Edward Wilson, Jr.                                                                         Carolyn Bedi
Debtor                                                                                            Debtor's Attorney
          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      January 24, 2020             , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                  /s/ Carolyn Bedi
                                                                                                  Carolyn Bedi
                                                                                                  Signature

                                                                                                  501 Independence Pkwy., Ste 102
                                                                                                  Chesapeake, VA 23320
                                                                                                  Address

                                                                                                  757-222-5842
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         January 24, 2020              true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
HH Gregg/Synchrony Bank
PO Box 965030
Orlando, FL 32896-5030

One Main
PO Box 1010
Evansville, IN 47706-1010

RAS LaVrar
1133 S. University Dr
2nd Fl
Fort Lauderdale, FL 33324

   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                  /s/ Carolyn Bedi
                                                                                                  Carolyn Bedi


                                                                                  Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 19-70500-SCS         Doc 39    Filed 01/24/20         Entered 01/24/20 10:50:22        Desc Main
Label Matrix for local noticing             WILMINGTON SAVINGS FUNDPage
                                                Document            SOCIETY,7 FSB,
                                                                              of 18AS TRU   United States Bankruptcy Court
0422-2                                      Carrington Mortgage Services, LLC               600 Granby St., Room 400
Case 19-70500-SCS                           1600 South Douglass Road, Suite 200-A           Norfolk, VA 23510-1915
Eastern District of Virginia                Anaheim, CA 92806-5948
Norfolk
Fri Jan 24 10:40:56 EST 2020
Carrington Mortgage                         Citicards CBNA                                  Comenity Bank / Zales
PO Box 79001                                PO BOX 6241                                     Bankruptcy Dept.
Phoenix, AZ 85062-9001                      Ibs Cdv Disputes                                PO Box 182125
                                            Sioux Falls, SD 57117-6241                      Columbus, OH 43218-2125


Credit First Natl Assoc.                    Credit One Bank                                 Department Stores National Bank
PO Box 81315                                P.O. BOX 98873                                  c/o Quantum3 Group LLC
Cleveland, OH 44181-0315                    Las Vegas, NV 89193-8873                        PO Box 657
                                                                                            Kirkland, WA 98083-0657


HH Gregg/Synchrony Bank                     LVNV Funding, LLC                               Macys
PO Box 965030                               Resurgent Capital Services                      PO Box 8218
Orlando, FL 32896-5030                      PO Box 10587                                    Mason, OH 45040-8218
                                            Greenville, SC 29603-0587


Midland Funding LLC                         One Main                                        OneMain
PO Box 2011                                 PO Box 1010                                     P.O. Box 3251
Warren, MI 48090-2011                       Evansville, IN 47706-1010                       Evansville, IN 47731-3251



Port Alliance Fed Credit Union              Port Alliance Federal Credit Union a divisio    (p)PORTFOLIO RECOVERY ASSOCIATES LLC
5670 Raby Road                              c/o Steven L. Brown, Esquire                    PO BOX 41067
Norfolk, VA 23502-2411                      Tiffany & Tiffany PLLC                          NORFOLK VA 23541-1067
                                            770 Independence Circle
                                            Virginia Beach, VA 23455-6452

Quantum3 Group LLC as agent for             RAS LaVrar                                      SYNCB / JC Penneys
JHPDE Finance 1 LLC                         1133 S. University Dr                           PO Box 965036
PO Box 788                                  2nd Fl                                          Orlando, FL 32896-5036
Kirkland, WA 98083-0788                     Fort Lauderdale, FL 33324-3303


Synchrony Bank / Lowes                      Synchrony Bank/Walmart                          WF/Dillards
PO Box 105972                               PO Box 530927                                   PO Box 14517
Atlanta, GA 30348-5972                      Atlanta, GA 30353-0927                          Des Moines, IA 50306-3517



Wilmington Savings Fund Society, FSB,       Carolyn Anne Bedi                               John P. Fitzgerald, III
c/o Carrington Mortgage Services, LLC       Bedi Legal, P.C.                                Office of the U.S. Trustee, Region 4 -N
1600 South Douglass Road,                   501 Independence Pkwy., Suite 102               200 Granby Street, Room 625
Anaheim, CA 92806-5948                      Chesapeake, VA 23320-5173                       Norfolk, VA 23510-1819


Joseph Edward Wilson Jr.                    Michael P. Cotter
6422 Devonshire Rd                          Chapter 13 Trustee
Norfolk, VA 23513-3233                      870 Greenbrier Circle, Suite 402
                                            Chesapeake, VA 23320-2641
              Case 19-70500-SCS                 Doc 39    Filed 01/24/20 Entered 01/24/20 10:50:22                      Desc Main
                                                         Document      Page 8 of 18
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)PortAlliance Federal Credit Union a divisi        (u)WILMINGTON SAVINGS FUND SOCIETY, FSB              End of Label Matrix
                                                                                                          Mailable recipients   28
                                                                                                          Bypassed recipients    2
                                                                                                          Total                 30
             Case 19-70500-SCS                    Doc 39    Filed 01/24/20 Entered 01/24/20 10:50:22                                Desc Main
                                                           Document      Page 9 of 18


Fill in this information to identify your case:

Debtor 1                      Joseph Edward Wilson, Jr.

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-70500-SCS                                                                  Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            Driver
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Management Services

       Occupation may include student        Employer's address    814 Greenbrier Circle
       or homemaker, if it applies.                                Ste H
                                                                   Chesapeake, VA 23320

                                             How long employed there?         2 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         1,466.92        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      1,466.92               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-70500-SCS               Doc 39       Filed 01/24/20 Entered 01/24/20 10:50:22                                 Desc Main
                                                       Document     Page 10 of 18

Debtor 1    Joseph Edward Wilson, Jr.                                                            Case number (if known)    19-70500-SCS


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      1,466.92       $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        246.24       $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $         32.50       $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
     5e.    Insurance                                                                     5e.        $         89.18       $               N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
     5g.    Union dues                                                                    5g.        $          0.00       $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            367.92       $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,099.00       $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00       $               N/A
     8d. Unemployment compensation                                                        8d.        $          0.00       $               N/A
     8e. Social Security                                                                  8e.        $      1,694.00       $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                   N/A
     8g. Pension or retirement income                                                     8g. $             1,845.00   $                   N/A
     8h. Other monthly income. Specify: Pro-Rated Tax Refund                              8h.+ $              200.00 + $                   N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          3,739.00       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              4,838.00 + $           N/A = $          4,838.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         4,838.00
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                    page 2
       Case 19-70500-SCS                      Doc 39        Filed 01/24/20 Entered 01/24/20 10:50:22                                     Desc Main
                                                           Document     Page 11 of 18


Fill in this information to identify your case:

Debtor 1                 Joseph Edward Wilson, Jr.                                                         Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-70500-SCS
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                                                                                      Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,678.68

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             133.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                              30.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
       Case 19-70500-SCS                      Doc 39        Filed 01/24/20 Entered 01/24/20 10:50:22                                        Desc Main
                                                           Document     Page 12 of 18

Debtor 1     Joseph Edward Wilson, Jr.                                                                 Case number (if known)      19-70500-SCS

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 250.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 100.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 360.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                220.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 50.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                  50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  50.00
14.   Charitable contributions and religious donations                                       14. $                                                 150.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  200.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  789.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Emergency/Contingency Expense                                       21. +$                                                 30.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,340.68
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,340.68
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,838.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,340.68

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 497.32

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
          Case 19-70500-SCS                          Doc 39         Filed 01/24/20 Entered 01/24/20 10:50:22                         Desc Main
                                                                   Document     Page 13 of 18

                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      Joseph Edward Wilson, Jr.                                                                              Case No.   19-70500
                                                                                      Debtor(s)                    Chapter    13


                                                 SPECIAL NOTICE TO SECURED CREDITOR

                   HH Gregg/Synchrony Bank
                   c/o Kevin Kovacs, CEO
                   4151 East 96th Street
To:                Indianapolis, IN 46240
           Name of creditor

           Appliances with HH Gregg: Washer and Dryer, A/C Unit (purchased 2+ years ago)
           Description of collateral


1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

             Date objection due:                                           March 12, 2020 (7 days prior to Confirmation Hearing Date)
             Date and time of confirmation hearing:                        March 19, 2020 at 10:30 AM
                                                                           U.S. Bankruptcy Court, 4th Floor, Courtroom 1, 600
             Place of confirmation hearing:
                                                                           Granby Street, Norfolk, VA 23510

                                                                                            Joseph Edward Wilson, Jr.
                                                                                            Name(s) of debtor(s)

                                                                                     By:    /s/ Carolyn Bedi
                                                                                            Carolyn Bedi
                                                                                            Signature

                                                                                                  Debtor(s)' Attorney
                                                                                                  Pro se debtor

                                                                                            Carolyn Bedi
                                                                                            Name of attorney for debtor(s)
                                                                                            501 Independence Pkwy., Ste 102
                                                                                            Chesapeake, VA 23320
                                                                                            Address of attorney [or pro se debtor]

                                                                                            Tel. #      757-222-5842
                                                                                            Fax #       757-671-1682




      ver. 12/17

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
        Case 19-70500-SCS                          Doc 39         Filed 01/24/20 Entered 01/24/20 10:50:22             Desc Main
                                                                 Document     Page 14 of 18

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by

               first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or

               certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this January 24, 2020               .


                                                                                 /s/ Carolyn Bedi
                                                                                 Carolyn Bedi
                                                                                 Signature of attorney for debtor(s)




    ver. 12/17

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
          Case 19-70500-SCS                          Doc 39         Filed 01/24/20 Entered 01/24/20 10:50:22                         Desc Main
                                                                   Document     Page 15 of 18


                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      Joseph Edward Wilson, Jr.                                                                              Case No.   19-70500
                                                                                      Debtor(s)                    Chapter    13


                                                 SPECIAL NOTICE TO SECURED CREDITOR
                   One Main
                   c/o Douglas Shulman, President & CEO
                   601 NW Second Street
To:                Evansville, IN 47708
           Name of creditor

           2004 Ford Mustang 150000 miles
           Description of collateral


1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

             Date objection due:                                           March 12, 2020 (7 days prior to Confirmation Hearing Date)
             Date and time of confirmation hearing:                        March 19, 2020 at 10:30 AM
             Place of confirmation hearing:                                U.S. Bankruptcy Court, 4th Floor, Courtroom 1, 600
                                                                           Granby Street, Norfolk, VA 23510

                                                                                            Joseph Edward Wilson, Jr.
                                                                                            Name(s) of debtor(s)

                                                                                     By:    /s/ Carolyn Bedi
                                                                                            Carolyn Bedi
                                                                                            Signature

                                                                                                  Debtor(s)' Attorney
                                                                                                  Pro se debtor

                                                                                            Carolyn Bedi
                                                                                            Name of attorney for debtor(s)
                                                                                            501 Independence Pkwy., Ste 102
                                                                                            Chesapeake, VA 23320
                                                                                            Address of attorney [or pro se debtor]

                                                                                            Tel. #      757-222-5842
                                                                                            Fax #       757-671-1682




      ver. 12/17

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
        Case 19-70500-SCS                          Doc 39         Filed 01/24/20 Entered 01/24/20 10:50:22             Desc Main
                                                                 Document     Page 16 of 18

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by

               first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or

               certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this January 24, 2020              .


                                                                                 /s/ Carolyn Bedi
                                                                                 Carolyn Bedi
                                                                                 Signature of attorney for debtor(s)




    ver. 12/17

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
          Case 19-70500-SCS                          Doc 39         Filed 01/24/20 Entered 01/24/20 10:50:22                         Desc Main
                                                                   Document     Page 17 of 18


                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      Joseph Edward Wilson, Jr.                                                                              Case No.   19-70500
                                                                                      Debtor(s)                    Chapter    13


                                                 SPECIAL NOTICE TO SECURED CREDITOR

           RAS LaVrar
           1133 S. University Dr
           2nd Fl
To:        Fort Lauderdale, FL 33324
           Name of creditor


           Description of collateral


1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

             Date objection due:                                           March 12, 2020 (7 days prior to Confirmation Hearing Date)
             Date and time of confirmation hearing:                        March 19, 2020 at 10:30 AM
             Place of confirmation hearing:                                U.S. Bankruptcy Court, 4th Floor, Courtroom 1, 600
                                                                           Granby Street, Norfolk, VA 23510

                                                                                            Joseph Edward Wilson, Jr.
                                                                                            Name(s) of debtor(s)

                                                                                     By:    /s/ Carolyn Bedi
                                                                                            Carolyn Bedi
                                                                                            Signature

                                                                                                  Debtor(s)' Attorney
                                                                                                  Pro se debtor

                                                                                            Carolyn Bedi
                                                                                            Name of attorney for debtor(s)
                                                                                            501 Independence Pkwy., Ste 102
                                                                                            Chesapeake, VA 23320
                                                                                            Address of attorney [or pro se debtor]

                                                                                            Tel. #      757-222-5842
                                                                                            Fax #       757-671-1682




      ver. 12/17

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
        Case 19-70500-SCS                          Doc 39         Filed 01/24/20 Entered 01/24/20 10:50:22             Desc Main
                                                                 Document     Page 18 of 18

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by

               first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or

               certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this January 24, 2020               .


                                                                                 /s/ Carolyn Bedi
                                                                                 Carolyn Bedi
                                                                                 Signature of attorney for debtor(s)




    ver. 12/17

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
